Exhibit 10.1.1

 

Thirteenth Amendment to Loan Documents

[g60281ka01i001.gif]

 

THIS THIRTEENTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
February 3, 2014, and is by and among Bio-Reference Laboratories, Inc. (“BRLI”),
and GeneDX, Inc. (formerly known as BRLI No. 2 Acquisition Corp.), which
conducts business as GeneDx (referred to herein from time to time as “GeneDx”
and a “Subsidiary Party”) (BRLI and the Subsidiary Party herein each a
“Borrower” and, collectively, “Borrowers”), the financial institutions which are
party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION in its capacity as the agent for the Lenders and, as
of the date hereof, as the sole Lender (in each such capacity, the “Bank”).

 

BACKGROUND

 

A.                                    The Borrowers have executed and delivered
to the Bank, one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrowers’ obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

B.                                    The Borrowers and the Bank desire to amend
the Loan Documents to increase the Maximum Revolving Advance Amount and to
effect certain additional amendments, as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                      Certain of the Loan Documents are
amended as set forth in Exhibit A.  Any and all references to any Loan Document
in any other Loan Document shall be deemed to refer to such Loan Document as
amended by this Amendment.  This Amendment is deemed incorporated into each of
the Loan Documents. Any initially capitalized terms used in this Amendment
without definition shall have the meanings assigned to those terms in the Loan
Documents.  To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

 

2.                                      (a) Each of the Borrowers hereby
certifies that: (a) all of its representations and warranties in the Loan
Documents, as amended by this Amendment, are, except as may otherwise be stated
in this Amendment: (i) true and correct as of the date of this Amendment,
(ii) ratified and confirmed without condition as if made anew, and
(iii) incorporated into this Amendment by reference.

 

(b) Each of the Borrowers hereby certifies that (i) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (ii) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained or shall be obtained on a
timely basis pursuant to the terms of this Amendment and (iii) this Amendment
has been duly authorized, executed and delivered so that it constitutes the
legal, valid and binding obligation of each Borrower, enforceable in accordance
with its terms.  The Borrowers confirm that the Obligations remain outstanding
without defense, set off, counterclaim, discount or charge of any kind as of the
date of this Amendment.

 

--------------------------------------------------------------------------------


 

3.                                      Each of the Borrowers hereby confirms
that any collateral for the Obligations, including liens, security interests,
mortgages, and pledges granted by the Borrowers or third parties (if
applicable), shall continue unimpaired and in full force and effect, and shall
cover and secure all of the Borrowers’ existing and future Obligations to the
Bank, as modified by this Amendment.

 

4.                                      As a condition precedent to the
effectiveness of this Amendment, the Borrowers shall comply with the terms and
conditions (if any) specified in Exhibit A.

 

5.                                      To induce the Bank to enter into this
Amendment, to the extent permitted by law, each of the Borrowers waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations.  Each of the Borrowers further agrees to indemnify and hold
the Bank and its officers, directors, attorneys, agents and employees harmless
from any loss, damage, judgment, liability or expense (including attorneys’
fees) suffered by or rendered against the Bank or any of them on account of any
claims arising out of or relating to the Obligations.  Each of the Borrowers
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.

 

6.                                      This Amendment may be signed in any
number of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

7.                                      This Amendment will be binding upon and
inure to the benefit of each Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns.

 

8.                                      This Amendment will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of New Jersey, excluding its conflict of laws rules.

 

9.                                      Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed.  Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any Default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved).  Each of the Borrowers expressly ratifies and confirms the waiver of
jury trial provisions contained in the Loan Documents.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Thirteenth Amendment to Loan Documents as a
document under seal as of the date first written above.

 

ATTEST:

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

Name:

MARC D. GRODMAN

(SEAL)

Title:

Secretary

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

GENEDX, INC. (formerly known as

 

 

BRLI NO. 2 ACQUISITION CORP.,

 

 

doing business as GeneDx

 

 

a Subsidiary Party)

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

 

(SEAL)

Title:

Secretary

 

Name:

 MARC D. GRODMAN

 

 

Title:

President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

(as Agent and the sole Lender)

 

 

 

 

 

By:

/S/ PARAMESWAR SIVARAMAKRISHNAN

 

 

 

 

(SEAL)

 

 

Name:

PARAMESWAR SIVARAMAKRISHNAN

 

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A TO

THIRTEENTH AMENDMENT TO LOAN DOCUMENTS

 

A.                                   The “Loan Documents” that are the subject
of this Amendment include the following (as any of the foregoing have previously
been amended, modified or otherwise supplemented):

 

1.                                      Amended and Restated Loan and Security
Agreement dated as of September 30, 2004, as amended by that certain: 
(a) letter amendment dated April 20, 2005, (b) Second Amendment to Loan
Documents dated as of January 19, 2006, (c) Third Amendment to Loan Documents
dated September 13, 2006, (d) Fourth Amendment to Loan Documents Dated as of
October 1, 2006, (e) Fifth Amendment to Loan Documents dated as of October 31,
2007, (f) Sixth Amended to Loan Documents dated as of May 12, 2008, (g) Seventh
Amended to Loan Documents dated as of October 22, 2010, (h) Eighth Amendment to
Loan Documents dated as of October 31, 2011, (i) Ninth Amendment to Loan
Documents dated November 30, 2011, (j) Tenth Amendment to Loan Documents dated
June 7, 2013, (k) Eleventh Amendment to Loan Documents and Waiver Agreement,
dated as of September 30, 2013, and (l)  Twelfth Amendment to Loan Documents
dated as of October 28, 2013 (as amended, the “Loan Agreement”).

 

2.                                      All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

 

B.                                    The Loan Agreement is hereby amended as
follows:

 

1.              Definitions. As of the Thirteenth Amendment Date, Section 1.2 of
Article 1 (General Terms) of the Loan Agreement is hereby amended to amend and
restate, in their entirety, the following definitions:

 

“Maximum Revolving Advance Amount” shall mean Seventy Million Dollars
($70,000,000.00).

 

“Revolving Credit Note” shall mean that certain Twelfth Amended and Restated
Revolving Loan Note to be executed on the Thirteenth Amendment Date, made by
Borrowers and payable to PNC, in the face amount of Seventy Million Dollars
($70,000,000.00), a copy of which is attached hereto as Exhibit B, as such note
may be amended, modified, extended, renewed, restated or substituted from time
to time.

 

2.              New Definitions.  As of the Thirteenth Amendment Date,
Section 1.2 of Article 1 of the Loan Agreement (General Terms) is hereby amended
to add the following new definitions:

 

“BRLI Stock Repurchase Program” shall have the meaning set forth in Section 7.7
hereof.

 

“Thirteenth Amendment” shall mean the Thirteenth Amendment to Loan Documents
dated as of the Thirteenth Amendment Date.

 

“Thirteenth Amendment Date” shall mean February     , 2014.

 

3.              Amendment to Section 2.11 of the Loan Agreement.  As of the
Thirteenth Amendment Date, Section 2.11 of the Loan Agreement (Use of Proceeds)
is hereby deleted in its entirety and replaced with the following:

 

A-1

--------------------------------------------------------------------------------


 

2.11 Use of Proceeds.

 

(a)                                 Borrowers shall apply the proceeds of
Advances to (i) provide for its working capital needs and reimburse drawings
under Letters of Credit, and (ii)  purchase certain of BRLI’s issued and
outstanding common stock subject to the provisions of Section 7.7 hereof.

 

(b)                                 Without limiting the generality of
Section 2.11(a) above, neither the Borrowers, the Guarantors nor any other
Person which may in the future become a party to this Agreement or the Other
Documents as a Borrower or Guarantor, intends to use nor shall they use any
portion of the proceeds of the Advances, directly or indirectly, for any purpose
in violation of Applicable Law.

 

4.              Amendment to Section 7.1 of the Loan Agreement.  As of the
Thirteenth Amendment Date, Section 7.1(a) of the Loan Agreement (Merger,
Consolidation, Acquisition and Sale of Assets) is deleted in its entirety and
replaced with the following:

 

(a)                                 Enter into any merger, consolidation or
other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it; except (i) with respect
to acquisitions, (A) Permitted Acquisitions, (B) the GeneDX Acquisition, (C) the
acquisition of substantially all of the operating assets of Diagnostic Pathology
Services, Inc., a Maryland corporation, pursuant to that certain Asset
Sale/Purchase Agreement dated September 26, 2006 by and among Diagnostic
Pathology Services, Inc., James T. Sundeen, and BRLI, (D) the acquisition of
substantially all of the tangible and intangible assets, excluding cash,
receivables and certain other assets, of Lenetix Medical Screening
Laboratory, Inc. (“Lenetix”) from Lenetix and its stockholder on or about
March 2, 2010, (E) the acquisition of all of the authorized, issued and
outstanding shares of The Genetics Center, Inc. (“GCI”), a New York corporation
engaged in the clinical laboratory business with principal place of business in
Smithtown, New York on or about August 5, 2011, and (F) the acquisition of
substantially all of the operating assets of Hunter Laboratories, Inc. pursuant
to that Hunter APA and the other Hunter Transaction Documents; and (ii) BRLI may
acquire the assets of Edge Bioserve LLC, its wholly owned Subsidiary, and
thereafter dissolve such Subsidiary.

 

5.              Amendment to Section 7.5 of the Loan Agreement.  As of the
Thirteenth Amendment Date, Section 7.5 of the Loan Agreement (Loans) is deleted
in its entirety and replaced with the following:

 

7.5.                            Loans.  Make advances, loans or extensions of
credit to any Person, including any Parent or Affiliate except (i) for
intercompany loans between and among Borrowers, so long as, at the request of
Agent, each such intercompany loan is evidenced by a promissory note (including,
if applicable, any master intercompany note executed by Borrower(s)) on terms
and conditions (including terms subordinating payment of the indebtedness
evidenced by such note to the prior payment of the Obligations) acceptable to
Agent in its sole discretion that has been delivered to Agent either endorsed in
blank or together with an undated instrument of transfer executed in blank by
the applicable Borrower(s) that is(are) the payee(s) on such note; and (ii) with
respect to loans to its officers, employees and Subsidiaries (except as
otherwise permitted under clause (i) above) in the ordinary course of business
not to exceed the aggregate amount of $6,000,000.00 at any time outstanding.
 Such covenant shall be tested and measured annually with the delivery of the
financial statements required under Section 9.7 hereof.

 

6.              Amendment to Section 7.7 of the Loan Agreement.  Effective as of
November 1, 2013, Section 7.7 of the Loan Agreement (Dividends) is deleted in
its entirety and replaced with the following:

 

A-2

--------------------------------------------------------------------------------


 

7.7.                            Dividends. Declare, pay or make any dividend or
distribution on any Equity Interests of any Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any Borrower except that (i) any Subsidiary Party
shall be permitted to pay dividends to BRLI, so long as no Default or Event of
Default shall have occurred and be continuing or would occur after giving pro
forma effect to such dividends; and (ii) BRLI may, from November 1, 2013 through
October 31, 2015, purchase up to Two Million (2,000,000) shares of its issued
and outstanding common stock (the “BRLI Stock Repurchase Program”) so long as
(x) the aggregate purchase price therefore during such purchase period does not
exceed $50,000,000.00, (y) both immediately prior to any such purchase and after
giving effect to any such purchase (A) no Default or Event of Default has
occurred and is continuing or would occur after giving pro forma effect to any
such purchase, and (B) Borrowers shall maintain a minimum Undrawn Availability
of at least $10,000,000.00, and (z) the BRLI Stock Repurchase Program and the
implementation thereof complies, at all times, with all Applicable Laws.  (For
the avoidance of doubt, any such stock purchases as contemplated pursuant to the
BRLI Stock Repurchase Program that occurred from and including November 1, 2013
through the day preceding the Thirteenth Amendment Date shall be deemed to have
been made in accordance with and subject to the provisions of this Section 7.7.)

 

7.              Amendment to Section 7.11 of the Loan Agreement.  As of the
Thirteenth Amendment Date, Section 7.11(a) of the Loan Agreement (Subsidiaries)
is deleted in its entirety and replaced with the following:

 

(a)         Form any Subsidiary unless such Subsidiary (i) is a Subsidiary that
is organized or incorporated in the United States or any State or territory
thereof or the District of Columbia, (ii) at Agent’s discretion, (x) expressly
joins in this Agreement as a borrower and becomes jointly and severally liable
for the obligations of Borrowers hereunder, under the Notes, and under any other
agreement between any Borrower and Agent and/or Lenders, or (y) becomes a
Guarantor with respect to the Obligations and executes a Guarantor Security
Agreement in favor of Agent, and (iii) Agent shall have received all documents,
including legal opinions, it may reasonably require to establish compliance with
each of the foregoing conditions.

 

C.                                    Conditions to Effectiveness of
Amendments.  Bank’s willingness to agree to the amendments set forth in this
Exhibit A and the continuing effectiveness of such amendments are subject to the
satisfaction of the following conditions:

 

1.                                      Execution by all parties and/or delivery
to Bank of the following:

 

(a)                                 this Amendment (and the annexed Consent), in
form and substance acceptable to Bank;

 

(b)                                 an enabling resolution on behalf of each of
the Borrowers and Guarantors, in form and substance satisfactory to Bank.

 

2.                                      Payment by Borrowers of an amendment fee
of Twenty-Five Thousand Dollars ($25,000.00), which fee shall be deemed fully
earned and non-refundable upon the execution of this Amendment by Borrowers and
which may be paid by Bank’s making a Revolving Loan in the amount of such fee
and retaining the proceeds in satisfaction of same.

 

3.                                      Such other documents, agreements and
instruments as Bank shall reasonably require.

 

A-3

--------------------------------------------------------------------------------


 

D.                                    Initial Condition Subsequent.  The
Borrowers shall furnish to the Bank the following, no later than February 21,
2014, which shall be in form and substance satisfactory to Bank:

 

1.              Agent’s receipt of (all in form and substance satisfactory to
the Agent): (a) resolutions or consents from BRLI authorizing the BRLI Stock
Repurchase Program, (b) documentation evidencing that the BRLI Stock Repurchase
Program is not in any way prohibited, limited or restricted pursuant to any
documents or agreements to which BRLI is a party or is bound or by Applicable
Laws, (c) a true copy of the public disclosures relating to the BRLI Stock
Repurchase Program, (d) if applicable, true copies of documentation evidencing a
SEC Rule 10b-18 trading arrangement with a broker or dealer to implement the
BRLI Stock Repurchase Program, (e) if applicable, true copies of documentation
evidencing a SEC Rule 10b5-1 trading plan with a broker or dealer to implement
the BRLI Stock Trading Program, (e) if applicable, true copies evidencing BRLI’s
tender offer relating to the BRLI Stock Repurchase Plan, (g) if applicable, true
copies of documents evidencing privately negotiated arrangements relating to the
BRLI Stock Repurchase Plan, and (h) an executed legal opinion of BRLI’s counsel
opining as to the BRLI Stock Repurchase Program’s compliance with all Applicable
Laws.

 

Failure to furnish the deliverables set forth in this Part D as aforesaid shall,
at Bank’s option, constitute an Event of Default.

 

E.                                     Additional Conditions Subsequent.  The
Borrowers shall furnish to the Bank the following, no later than March 31, 2014,
which documents shall be in form and substance satisfactory to Bank:

 

1.              Execution by Florida Clinical Laboratory, Inc. (“FCL”) and
Meridian Clinical Laboratory Corp. (“MCL”), wholly owned Subsidiaries of BRLI,
of Guarantor Security Agreements.

 

2.              Bank shall be in receipt of UCC, federal tax lien, state tax
lien, judgment, bankruptcy and pending suit searches for each of FCL and MCL, as
applicable, in the jurisdiction of formation and in each jurisdiction where they
are authorized to do business.

 

3.              Bank shall be in receipt of good standing and franchise tax
searches (or equivalent status) of each of FCL and MCL in their jurisdictions of
organization and each applicable jurisdiction where the conduct of each of FCL’s
and MCL’s  business activities or the ownership of their properties necessitates
qualification, as evidenced by good standing certificate(s) and franchise tax
searches (or the equivalent thereof issued by any applicable jurisdiction)
issued by the Secretary of State or other appropriate official of each such
jurisdiction.

 

4.              Bank shall have entered into deposit account control agreements
with applicable financial institutions with respect to such deposit accounts, as
determined by Bank, maintained by FCL and MCL at such financial institutions.

 

5.              Each document (including any Uniform Commercial Code financing
statement) required by the Guarantor Security Agreements to be executed by FCL
and MCL or under law or reasonably requested by Bank to be filed, registered or
recorded in order to create, in favor of Agent, a perfected security interest in
or lien upon the collateral described in the Guarantor Security Agreements to be
executed and delivered by FCL and MCL shall have been properly filed, registered
or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Bank shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each

 

A-4

--------------------------------------------------------------------------------


 

such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto.

 

6.              Bank shall have received collateral access or lien waiver
agreements with respect to all locations or places at which FCL’s and MCL’s
Inventory, equipment and books and records are located, as required by Bank.

 

7.              Bank shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
FCL and MCL.

 

8.              Bank shall be in receipt of copies of the organizational
documents of each of FCL and MCL as currently in effect, complete with all
amendments thereto or confirmation that MCL’s and FCL’s organizational documents
previously furnished to the Bank have not been modified, amended or restated and
remain in full force and effect.

 

9.              Bank shall be in receipt of resolutions or consents for each of
FCL and MCL authorizing (x) the execution, delivery and performance of such
Guarantor’s Guaranty Security Agreements and each Other Loan Document to which
such Guarantor is a party and (y) the granting by each such Guarantor of the
security interests in and liens upon the collateral to secure its obligations
under its Guaranty.

 

10.       Bank shall have received an executed legal opinion of FCL’s and MCL’s
counsel, which shall cover such matters incident to the transactions
contemplated by this Amendment and the Guarantor Security Agreements and related
agreements as Bank may reasonably require and each of FCL and MCl hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders.

 

11.       Bank shall have completed, if required by Bank, collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Bank, of the Receivables, Inventory, General
Intangibles, and equipment of each of FCL and MCL and all books and records in
connection therewith.

 

12.       Bank shall have received  (i) evidence that adequate insurance,
including without limitation, casualty and liability insurance, required to be
maintained under the Guarantor Security Agreements are in full force and effect,
(ii) insurance certificates issued by FCL’s and MCL’s insurance
broker(s) containing such information regarding each of FCL’s and MCL’s casualty
and liability insurance policies as Bank shall request and naming Bank as an
additional insured and lenders loss payee, as applicable, and (iii) loss payable
endorsements issued by each of FCL’s and MCL’s insurer(s) naming Bank as lenders
loss payee.

 

13.       Bank shall have received any and all Consents necessary to permit the
effectuation of the transactions contemplated by this Amendment, the Guarantor
Security Agreements and the Other Documents; and, Bank shall have received such
Consents and waivers of such third parties as might assert claims with respect
to the collateral described in the Guarantor Security Agreements, as Bank and
its counsel shall deem necessary.

 

14.       Bank shall have received and reviewed all material contracts of MCL
and FCL including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements.

 

15.       All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions as contemplated in
this Amendment.

 

A-5

--------------------------------------------------------------------------------


 

16.       Reimbursement by Borrowers of the fees and expenses of Bank’s counsel,
whether incurred in connection with this Amendment or in conjunction with the
continuing commercial lending relationship between Bank and Borrowers, which
fees and expense may be paid by Bank making a Revolving Loan, from time to time,
in the amount of such fees and expenses and retaining the proceeds in
satisfaction of same.  Such fees and expenses incurred and to be incurred in
connection with this Amendment shall not exceed the sum of $_15,000          .

 

Failure to furnish any of the deliverables set forth in this Part E as aforesaid
shall, at Bank’s option, constitute an Event of Default; provided, however, if
Borrowers, MCL and/or FCL, as applicable, have not secured all required deposit
account control agreements and/or all collateral access or lien waiver
agreements, as set forth in items 4 and 6 above of this Part E by March 31,
2014, and have demonstrated to the reasonable satisfaction of Bank, they have
used commercially reasonable efforts in attempting to do so, such failure to
deliver such documents to Bank shall not constitute an Event of Default.

 

[End of Exhibit A]

 

A-6

--------------------------------------------------------------------------------


 

CONSENT BY GUARANTORS

 

The undersigned Guarantors consent to the provisions of the foregoing Amendment
(the “Amendment”) and all prior amendments and confirms and agrees that:

 

(a)           CareEvolve.com Inc.’s obligations under its:  (i) Continuing
Unlimited Corporate Guaranty dated as of September 30, 2004, (ii) Amended and
Restated Continuing Unlimited Corporate Guaranty dated as of October 31, 2006,
and (iii) Guarantor’s Security Agreement dated as of September 30, 2004
(collectively, the “Care Evolve Guaranty Documents”), relating to the
Obligations, shall be unimpaired by the Amendment; and

 

(b)           Genome Diagnostics Ltd.’s and BRLI-Genpath Diagnostics, Inc.’s
obligations under their respective Continuing Unlimited Corporate Guaranties
each dated as of October 31, 2011 (collectively the “Genome and Genpath Guaranty
Documents”) relating to the Obligations, shall be unimpaired by the Amendment;
and

 

(c)           Florida Clinical Laboratory, Inc.’s and Meridian Clinical
Laboratory Corp.’s obligations under their respective Continuing Unlimited
Corporate Guaranties each dated as of June 7, 2013 (collectively the “FCL and
MCL Guaranty Documents” and together with the Care Evolve Guaranty Documents and
the Genome and Genpath Guaranty Documents, the “Guaranty Documents”), relating
to the Obligations, shall be unimpaired by the Amendment; and

 

each Guarantor has no defenses, set offs, counterclaims, discounts or charges of
any kind against the Bank, its officers, directors, employees, agents or
attorneys with respect to their respective Guaranty Documents; and

 

(d)           all of the terms, conditions and covenants in the Guaranty
Documents remain unaltered and in full force and effect and are hereby ratified
and confirmed and apply to the Obligations, as modified by the Amendment.

 

Each Guarantor certifies that all representations and warranties made in the
Guaranty Documents to which such Guarantor is a party are true and correct.

 

Each Guarantor hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by such
Guarantor or third parties (if applicable), shall continue unimpaired and in
full force and effect, shall cover and secure all of such Guarantor’s existing
and future Obligations to the Bank, as modified by this Amendment.

 

Each Guarantor ratifies and confirms the waiver of jury trial provisions
contained in the Guaranty Documents to which each such Guarantor is a party.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Consent as a document under seal as of the
date of this Amendment, intending to be legally bound hereby.

 

 

ATTEST:

 

 

CareEvolve.com, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN   (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

 

Genome Diagnostics, Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN   (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

 

BRLI- Genpath Diagnostics, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN   (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

 

Florida Clinical Laboratory, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN   (SEAL)

Title:

Secretary

 

 

Title:

President

 

 

 

 

 

 

ATTEST:

 

 

Meridian Clinical Laboratory Corp.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ Sam Singer

 

By:

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN   (SEAL)

Title:

Secretary

 

 

Title:

President

 

8

--------------------------------------------------------------------------------